Talcott, J.
The plaintiff claims to have made a contract with John Command, in March or April, 1870, by which Command was to cultivate a certain portion of a farm, then belonging to the plaintiff, during the ensuing season, on shares, but that the plaintiff was to retain the absolute title to Command’s share of the crops raised as security for certain advances. In the meantime Command had planted a small part of the tobacco in question in this suit. On the 10th day of June, 1870, the plaintiff entered into a contract with J. M. George for the sale of the farm and all the tools and utensils thereon, with the immediate possession, payment of the purchase-price to be made by installments after the first payment, and on full payment, plaintiff was to give George a full covenant deed.
*484It does not appear that Command had any visible possession of any part of the farm at the time of this contract between plaintiff and George, or that George had any notice of any agreement between the plaintiff and John Command.
The recognized rule in this state, in relation to land held under what are termed articles, i. e., executory contracts, purchase-money to be paid at a future day, with the right of immediate possession in the vendee, the legal title to be conveyed on payment of the .purchase-money; that the vendee has the rights of a mortgagor in possession.
The vendor is a mortgagee holding the legal title as security for the purchase-money (Vcm Wych agt. Alliger, 6 Barb., 507, and cases cited).
The transfer of the possession is a transfer of all the incidents of a rightful possession, the rents, issues and profits, and especially the emblements or annual crops.
By the contract with George, without reservation, the plaintiff undertook to and did transfer to the latter the immediate right of possession, and all right to the crops then growing or thereafter to be planted and grown and harvested.
By the transfer, the plaintiff disenabled himself from performing any agreement with" John Command for cropping on their joint account, and necessarily abandoned that agreement, and was most clearly estopped' from setting up any claim to the crops thereafter to be cultivated and harvested on the farm as against his vendee, George.
John and Patrick Command, after the sale to George, went on and planted, cultivated and harvested the tobacco in question. Though there is no evidence of a specific agreement between George and the Commands, yet it is clear that the Commands must have made this crop under some arrangement or license with or from George. John Command states that the tobacco was raised on George’s farm, and that one-half belonged to George, and one-half to himself and his brother Patrick.
The defendant is a bona fide purchaser for value, without *485any notice of any claim on the part of the plaintiff. He bought of the three, George and. the two Commands, jointly, taking one bill of sale from the three. The plaintiff had clothed George with the apparent, and, as we think, with the real title.
The defendant may set up and rely upon the title of any one of his joint vendors. He claims, under George, title to a crop raised on George’s farm, without notice of any claim by plaintiff; and the plaintiff is estopped by his contract of sale, with possession, to allege that he retained any interest in the crops.
Hone of the exceptions as to the admission of evidence were well taken.
The judgment should be affirmed. •